DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.

Status of Claims
Claim 8 is cancelled.  Claim 21 is newly added.  Claims 1-7 and 9-21 are pending in this application and examined in this Office Action. 

Status of Rejections 
	1.	The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2012/0116424) (Lee) in view of Daniel et al (US 2012/0078378) (Daniel) is withdrawn in view of the amendments to the claims.  New grounds of rejection are set forth below.

New Grounds of Rejection
	Claim interpretation : the phrase “one layer of placental tissue” is interpreted to mean “one or more of the individual components of the placenta” such as amnion, chorion and umbilical cord vein and any combination thereof (applicant’s specification [0065]) are present. Therefore, the one layer of placental tissue can comprise 1, 2 or 3 components: the amnion, chorion and umbilical cord vein.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 1-7 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (above) in view of Daniel et al (US 20130230561) (Daniel ’561) and Koob et al (“Properties of dehydrated human amnion/chorion composite grafts:  Implications for wound repair and soft tissue regeneration,” Journal of Biomedical materials Research B: Applied Biomaterials, Aug 2014 Vol 102 B, Issue 6) (Koob). 

The Daniel ‘561 document cited herein is not the same Daniel document previously cited in the prior Office Action. 

	Lee discloses fixation of synthetic (resorbable and nonresorbable) and biological membranes and meshes for hernia repair [0017].  Lee discloses [0290] implanting a polyester mesh (in disc shape form) between the peritoneum and the abdominal muscle of a pig, and that after mesh implantation, the abdominal wall fascia (thereby disclosing the claimed “abdominal wall opening comprises an abdominal fascia incision” (claim 17) and disclosing the claimed “implanting a graft material in contact with an opening in an abdominal wall,” claim 1, part 1) and, subcutaneous tissue, and skin were closed with a running suture, thereby disclosing the graft material is a sheet (claim 7), a synthetic mesh (claim 14) and that the abdominal wall opening completely was closed after the abdominal wall opening after implanting the graft material (claim 13). Because Lee discloses the abdominal wall fascia, subcutaneous tissue, and skin were closed with a running suture, Lee discloses the abdominal wall opening is closed with a synthetic mesh (claim 14) and that the surgical incision comprised an abdominal fascia incision (claim 17).

	Lee discloses [0291] the area with mesh with adhesive started to show signs of ingrowth and that with time tissue ingrowth into the uncoated region of the mesh [0291],
 (the claimed “wherein the graft material promotes healing of the abdominal wall opening” (claim 1, part 2)).
	Regarding claim 9, Lee discloses [0290] the coated mesh was placed on top of the peritoneum with pressure applied to by the placement of hands over the abdominal muscle layer (the claimed “wherein implanting the graft material includes aligning the graft material with the opening in the abdominal wall”).  Because Lee discloses the mesh was coated with strips of an adhesive [0290], Lee discloses the claimed “anchoring the graft material to the abdominal wall by an adhesive” (claim 11).
	Regarding claim 10, Lee discloses [0291] the graft material (uncoated mesh) was placed on top of the peritoneum  (the claimed “wherein implanting the graft material does not actively affix the graft material to the abdominal wall”).   See, Applicant’s specification [0094], disclosing that the “not actively affixed” can be the graft material which is placed as an overlay or underlay in contact with or in close proximity to the opening.
	Regarding claim 12, [0290] Lee discloses the coated mesh was placed on top of the peritoneum with pressure applied to by the placement of hands over the abdominal muscle layer, thereby disclosing the claimed “implanting the graft material over the abdominal wall opening.”
	Regarding claim 15, Lee fails to disclose removal of debrided fascia. However, it would have been obvious to one of ordinary skill to remove debrided fascia in view of the teachings of Lee that the fascia is utilized in the closure of the wound after graft implantation. One of ordinary skill would have been interested in removing damaged tissue in order to ensure the fascia remaining would result in a stable wound closure and to facilitate healing, lacking evidence to the contrary.
	Regarding claim 16, Lee discloses a method of hernia repair [0017] comprising a method of adhering a first surface (the claimed graft) to a second surface (the wound) in a subject [0154] wherein the subject is having or recovering from a hernia [0154], [0205] wherein the surgical incision (the claimed “patient is recovering from surgery” [0154]; the claimed “wherein the abdominal wall opening comprises a surgical incision”); the claimed “wherein the surgical incision is caused by a surgery comprising a laparoscopy” (claim 18)) is from a laparoscopic procedure [0154].
	Regarding claim 19, Lee discloses a method of promoting healing of an opening in the abdominal wall. Lee discloses fixation of synthetic (resorbable and non-resorbable) and biological membranes and meshes (the claimed “obtaining graft material,” claim 19 part 1) for hernia repair [0017]. Lee discloses [0290] implanting a polyester mesh between the peritoneum and the abdominal muscle of a pig (the claimed “implanting the graft material in a subject, wherein the graft material is implanted in contact with the opening in the abdominal wall,” claim 19, parts 2 and 3).
	Regarding claim 20, Lee discloses a method of repairing a hernia. Lee discloses a method of promoting healing of an opening in the abdominal wall (the claimed “repairing a hernia). Lee discloses [0290] implanting a polyester mesh between the peritoneum and the abdominal muscle of a pig (the claimed “implanting the graft material in contact with the opening in the abdominal wall,” claim 20 part 1).

	Lee differs from the claims in that the document fails to disclose the graft material consists essentially of one layer of placental tissue. However, Daniel ’561  and Koob cure the deficiency.

	Daniel ‘561 discloses placental tissue grafts [0003].  Daniel ’561 discloses [0013] the term "placental tissue" refers to one or more of the individual components of the placenta (but not the entire placenta) and include, amnion, chorion, Wharton's jelly and any combination thereof (the claimed “the graft material consists essentially of one layer of placental tissue;” claim 1). Applicant’s specification discloses [0024]  a placental-derived membrane comprises amnion, chorion, or any combination thereof. 
	Daniel  ‘561 discloses [0020] the placental tissue graft comprises amnion membrane /Wharton's jelly/chorion or at least one layer of chorion and at least one layer of amnion membrane (the claimed “the one layer of placental tissue comprises a placental derived tissue;” claim 2) (the claimed “wherein the one layer of placental tissue comprises a chorion or amnion;” claim 3) (the claimed “wherein the graft material comprises amnion, chorion or any combination thereof;” claim 4) (the claimed “consists of one layer of a human amniotic-chorionic membrane;” claim 20)(the claimed “”wherein the graft material consists of one layer of placental tissue;” claim 21).
	 Daniel ‘561 discloses [0020] the graft material can comprise at least one layer of chorion and at least one layer of amnion membrane (the claimed “consist of one layer of human amniotic-chorionic membrane;” claim 5).
	Daniel ’561 discloses [0023] the placental graft material can be frozen (the claimed “graft material consists of one layer of a dehydrated placental tissue;” claim 6). 
	Daniel ’561 discloses [0091] the placental material is cut into strips (the claimed “herein the graft material comprises a sheet;” claim 7).   Daniel ‘561 discloses [0091] the graft material can be used for hernia repair (claim 1).  Graft material used for treatment of hernias or hernia repair meet the claim element of “reducing the occurrence and/or development of a hernia within a subject at risk of developing a hernia;” claim 1. 
	Koob discloses a placental product comprising a dehydrated human amnion/chorion membrane (dHACM) is known in the art (Title) and that the product retained its tensile strength (Abstract) after processing.  The claimed graft material used in the method appears to be the same as the DHACM product. 
	It would have been obvious to one of ordinary skill to modify the method of Lee by substituting the graft material of Daniel ‘561 in view of the teachings of Daniel ’561 that the placental tissue grafts can prevent or reduce scar formation [0077] for enhancing or improving wound healing [0075] . 
	One of ordinary skill would have had a reasonable expectation of success in modifying Lee method by utilizing placental tissue grafts as suggested by Daniel ‘561  in view of the advantages taught by Daniel ’561 that the placental tissue grafts can prevent or reduce scar formation [0077] and can  enhance or improve wound healing [0075] . 
	One of ordinary skill would have been motivated to use placental material as a graft in view of the advantages taught by Daniel ’561 and that the tissue grafts have numerous applications and can be used in a variety or procedures [0067].

Response to Arguments 

	Applicant’s arguments, filed 06/23/2022, have been considered but not found persuasive.

1.	Applicants argue (page 2, second paragraph) that:
Lee discloses fixation of synthetic (resorbable and non-resorbable) and biological membranes and meshes for hernia repair. See Lee at paragraph [0017]. The Office itself acknowledges that “Lee differs from the claims in that the document fails to disclose the graft material comprises placental tissue or that the method reduces the occurrence or development of a hernia in an individual at risk.” See Office Action dated December 7, 2022, at page 5. Such synthetic materials are expected to have distinct properties from natural biological membranes and sheets. Lee for example, discloses extensive tensile strength testing of such membranes and explains the relevance of tensile strength.

In sum, Lee considers synthetic meshes with significant tensile strength for holding sutures while Daniel discloses placental membranes. Daniel, however, explicitly, questions the ability of thin layer placental membranes for holding sutures, such as the claimed placental membranes.

	In reply and contrary to the arguments, new grounds of rejection are set forth.  The previous Daniel document has been replaced with a new Daniel document (Daniel ’561).  The Daniel ’561 document does not question the ability of thin layer placental membranes for holding sutures. No claim claims tensile strength.  
	 Koob is newly cited for teaching amnion/chorion grafts retain tensile strength and ability to promote proliferation of dermal fibroblasts in vitro. Koob teaches a product dHACM (dehydrated human amnion/chorion membrane).  The product disclosed by Koob (the amnion/chorion graft) appears to be the same product used by Applicants (a graft material of amnion, chorion or any combination thereof, claim 3, for example) in the claimed method. 

	2.	Applicants argue
Daniel only discloses applications involving superficial (skin- and mucosa-level) tissues. Hernia repairs require engagement with a different type of tissue, fascia. Fascia is a thin casing of connective tissue that surrounds and holds every organ, blood vessel, bone, nerve fiber and muscle in place. The tissue does more than provide internal structure; fascia has nerves that make it almost as sensitive as skin. When stressed, fascia tightens up. In practice, hernia repairs require something to bear sufficient strength to prevent failure until the wound heals. Daniel explicitly questions if native amnion tissues have sufficient strength to be used in the superficial (skin- and mucosa-level) procedures disclosed therein. Hernia repairs generally require closure with a material that bears sufficient strength to prevent failure until the wound heals, a concern that is explicitly discussed by both Lee and Daniel. See., e.g., Lee at paragraph [0005] stating that “few adhesives exist which provide both robust adhesion in a wet environment and suitable mechanical properties to be used as a tissue adhesive or sealant.” See., e.g., Daniel at paragraph [0051] acknowledging that “single layers of base amnions have handling limitations.” Reproduced below for ease of reference. Daniel asserts that “native amnion tissue may be unable to hold sutures.” Second, Daniel goes on to assert that “[s]utures may tear the tissue during placement, and may be knocked free by the patient.” “These tissues make trimming, placement, and securing a single layer of base amnion tissue less than ideal for the medical profession.” See Daniel, at [0051] reproduced below.

	In reply and contrary to the arguments, the argued Daniel reference is no longer a reference of the rejection. As stated above, the newly cited Daniel ’561 document does not discuss any handling limitations. The Daniel ’561 document does not question the ability of thin layer placental membranes for holding sutures.  Koob is newly cited for teaching amnion/chorion grafts retain tensile strength and ability to promote proliferation of dermal fibroblasts in vitro. The product disclosed by Koob (the amnion/chorion graft) appears to be the same product used by applicants in the claimed method (a graft material of amnion, chorion or any combination thereof, claim 3, for example).  Therefore, one of ordinary skill would expect the properties to be the same.
	
	3.	Applicants argue (page 3, bottom paragraph to page 5, middle) applicants continue arguments directed to the previous Daniel reference, now no longer a reference in the rejection. Applicant’s arguments are therefore moot. 

	4.	Applicants argue (page5, middle) unexpected results with the claimed graft materials
	Applicants argue 
Prior to the instant case, no clinically-proven strategies had been identified to reduce incisional hernia (IH) repair rates. Example 10 of the instant disclosure demonstrates that a claimed layer of placental derived tissue, specifically a layer consisting of amniotic membrane, reduced IH occurrence and size in human subjects. The preceding examples, discussed similar outcomes with various membranes in animal models.

Example 10 describes that in a multi-institutional quality improvement study, subjects undergoing abdominal surgery who were at high-risk for IH were prophylactically treated with only dHACM sheets following routine suture closure of their fascial incisions. No mesh was used, and one layer of a placental graft was successful in holding the sutures. Preoperative risk factors were recorded. Subjects were followed for a minimum of 5 months for the development of IH. Expected number of IH was calculated using historical data.

	In reply and contrary to the arguments, no claim claims a reduced H occurrence as argued. Further, Koob teaches a product dHACM (dehydrated human amnion/chorion membrane) which is the same product as the dHACM sheets argued by applicants to be successful in holding the sutures.  The prior art teaches Applicant’s claimed “graft material (which) consists essentially of one layer of placental tissue” used in claim 1.
	Because the prior art document Koob teaches a product (dHACM ) having the same composition as the product in the claimed method, the properties of the dHACM product would inherently be present in applicant’s product when used in the claimed method.  Therefore, arguments directed to unexpected and surprising results are not persuasive.

	5.	Applicants argue (page 6, second paragraph) 

These results are surprising and unexpected particularly in view of Daniel’s disparagement of use of a single layer of placental tissue and Lee’s pursuit of classes of polymers that do not include or consider placental membranes. Example 10 further underscores that a mesh, such as the meshes described by Lee, were not required for success. See Lee at paragraph [0017].

	In reply, arguments to the previous Daniel document have been addressed above and are moot in view of the new grounds of rejection. Lee discusses “natural tissue” [0005] and “biological membranes;” [0017] for hernia repair.  Regarding the mesh, Koob teaches use of the dHACM product (dehydrated human amnion/chorion membrane), the same product as used by applicants in the claimed method. Neither Daniel ‘561 nor Koob disclose a mesh is required.

	6.	Applicants have not separately argued the rejections of the independent claims.
Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632

/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632